BASKIN, Judge,
dissenting.
I disagree with the majority’s affirmance of the trial court’s order denying the former wife’s motion to modify the final dissolution judgment. The parties’ settlement agreement unambiguously preserves the former wife’s interest in any military benefits. See Child v. Child, 474 So.2d 299 (Fla. 3d DCA 1985), review denied, 484 So.2d 7 (Fla.1986). The agreement provides: “MILITARY BENEFITS: The wife shall be entitled to retain any and all military benefits allowed by law.” The former wife should not be precluded from collecting the benefits preserved by agreement of the parties in this clause merely because they were not vested at the time the agreement was executed. The former wife is legally entitled to her proportionate share of the former husband’s retirement benefits. DeLoach v. DeLoach, 590 So.2d 956 (Fla. 1st DCA 1991), and eases cited therein.
I would therefore reverse the order.